WILBUR, Circuit Judge.
The petitioner has petitioned this court to review and set aside a decision of the Civil Aeronautics Authority. By its order the authority found that the petitioner had violated certain traffic regulations of the Los Angeles Municipal Airport and had misused an experimental aircraft. The authority ordered the suspension of petitioner’s commercial pilot’s certificate for a period of 60 days “and thereafter until he shall have demonstrated to the satisfaction of a designated representative of the authority, through a written examination given in accordance with section 20.5 of the Civil Air Regulations, that he is thoroughly familiar with parts 01 and 60 of the Civil Air Regulations and the local field traffic rules for Los Angeles Municipal Airport, Union Air Terminal, and Grand Central Air Terminal.”
In view of the fact that it would probably take more than 60 days to have the petition heard and decided in this court the petitioner asks for a supersedeas. If the suspension for 60 days was purely punitive the application might be granted but the order also requires that a written examination be had for the purpose of ascertaining whether or not the petitioner should be allowed to fly at all. We cannot make an order to jeopardize the safety of the public. For that reason it is clear that the petitioner should take the proposed examination before his right to fly is restored.
The application is denied without prejudice to renewal thereof after the petitioner has offered to take the required examination. If the Authority declines to examine the petitioner within 5 days after his offer to take the examination a supersedeas upon appeal will be granted. If the Authority examines the petitioner within 5 days the result of such examination shall be stated in his renewed application for supersedeas.